DETAILED ACTION

Claims 44-91 are pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/6/20 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 

Claims 90-91 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
Kucherlapati et al. teaches a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment-VH6-1, all of the DH gene segments, all of the JH gene segments, and two regions of homology to the mouse heavy chain locus (Kucherlapati et al., paragraph 127 and Figure 20A-C). Thus, by teaching all the limitations of the claims as written, Kucherlapati et al. anticipates the instant invention as claimed.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,238,093, hereafter referred to as the ‘093 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘093 patent claims 1-8 recite a species of the instant claimed mouse in that the ‘093 patent claims are limited to a male mouse and where the single human VH is VH1-69. ’093 patent claim 9 recites a cell from the mouse, and claims 10-27 recite methods of producing or using said mouse with steps similar to those claimed in the instant claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘093 patent claims render instant claims 44-49, 52-64, and 67-89 obvious. 
In regards to instant claims 50-51, and 65-66 which recite the further inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus, it is noted that the mouse as claimed in the ’093 patent encompass this embodiment. Further, the specification of the ‘093 in describing the transgenic mouse which is claimed in the ‘093 patent further discloses inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
Thus, for the reasons set forth above, the ‘093 patent claims render the instant claims obvious. 

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,542,735, hereafter referred to as the ‘735 patent.
The ‘735 patent claims 1-7 recite a species of the instant claimed mouse in that the ‘735 patent claims are limited to a mouse where the single human VH is VH1-2. ’735 patent claim 8 recite a cell from the mouse, and claims 9-26 recite methods of producing or using said mouse with steps similar to those claimed in the instant claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘735 patent claims render instant claims 44-49, 52-64, and 67-89 obvious. 
In regards to instant claims 50-51, and 65-66 which recite the further inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus, it is noted that the mouse as claimed in the ’735 patent encompass this embodiment. Further, the specification of the ‘735 in describing the transgenic mouse which is claimed in the ‘735 patent further discloses inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
Thus, for the reasons set forth above, the ‘735 patent claims render the instant claims obvious. 

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,905,109, hereafter referred to as the ‘109 patent, OR claims 1-16 of U.S. Patent No. 10,694,725, hereafter referred to as the ‘725 patent OR claims 1-16 of U.S. Patent No. 10,577,430, hereafter referred to as the ‘430 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘109 patent claims, ‘725 patent claims, or the ‘430 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those set forth in the instant claims; however, the transgenic mouse as claimed in the ‘109 patent claims, ‘725 patent claims, and ‘430 patent claims is broader than that recited in the instant claims. The patented claims in each of the ‘109, ‘725, and ‘430 patents recite that “one or more” human heavy chain VH genes are introduced in the mouse genome at the endogenous heavy chain locus. Thus, the selection of a single “one” human heavy chain VH gene segment is both encompassed and rendered obvious by the patent claims in each of the ‘109, ‘725, and ‘430 patents. 
In regards to instant claims 50-51, and 65-66 which recite the further inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus, it is noted that the mouse as claimed in in each of the ‘109, ‘725, and ‘430 patents encompass this embodiment. Further, the specification of each of the ‘109, ‘725, and ‘430 patents, in describing the transgenic mouse which is claimed in each of the ‘109, ‘725, and ‘430 patents, further discloses inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
Thus, for the reasons set forth above, the patent claims in each of the ‘109, ‘725, and ‘430 patents individually render the instant claims obvious. 

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,622,459, hereafter referred to as the ‘459 patent, OR claims 1-19 of U.S. Patent No. 10,561,124, hereafter referred to as the ‘124 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘459 patent claims and the ‘124 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those of the instant methods; however, the transgenic mouse as claimed in the ‘459 and ‘124 patent claims is broader than that recited in the instant claims. The patented claims in each patent recite a transgenic mouse with the same structural features as claimed except that the mouse set forth in the ‘459 and ‘124 patent claims comprises “one or more” human heavy chain VH genes which have been introduced in the mouse genome at the endogenous heavy chain locus. As such, the selection of single “one” human heavy chain VH is a claimed embodiment of the patent claims in each of the ‘459 and ‘124 patents. As such, the claims in each of the ‘459 and ‘124 patents individually encompass and render obvious the instant claims.

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,932,408, hereafter referred to as the ‘408 patent, OR over claims 1-19 of U.S. Patent No. 10,130,081, hereafter referred to as the ‘082 patent, OR over claims 1-21 of U.S. Patent No. 8,697,940, hereafter referred to as the ‘940 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
The ‘408 patent claims, the ‘081 patent claims, and the ‘940 patent claims are product claims drawn to a mouse which is broader than the mouse recited in the instant claims in that the mouse claimed in the ‘408, the ‘081, and the ‘940 patent claims has a genome comprising one or more human VH gene segments, one or more DH gene segments, and one or more human JH gene segments (‘408 claims, ‘940 claims), or at least one human VH gene segment, at least one human DH gene segment, and at least one human JH gene segment (‘081 claims). The recitation of “one or more” or “at least one” in each of the ‘408, ‘081, and ‘940 patent claims respectively encompasses and renders obvious the use of “one”, i.e. a single, human VH gene segment. 
In regards to instant claims 50-51, and 65-66 which recite the further inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus, it is noted that the mouse as claimed in each of the ‘408, ‘081, and ‘940 patent claims encompasses this embodiment. Further, the specification of each of the ‘408, ‘081, and ‘940 patents, in describing the transgenic mouse which is claimed in each patent, further discloses inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
In regards to the methods of making and using the transgenic mice as instant claimed, it is first noted that ‘408 claim 1 recites as a functional property of the mouse that, “wherein when it is immunized with an antigen, it generates antibodies comprising human heavy chain variable domains operably linked to mouse heavy chain constant domains”. Further, the specifications of each of the ‘408, ‘081, and ‘940 patents disclose the use of the mice for generating antibodies and sequence encoding the antibodies. Kucherlapati et al. further supplements the claims of the ‘408 patent, ‘081 patent, and ‘940 patent by teaching methods for making a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments and for using said mouse to obtain rearranged human heavy chain polypeptides, nucleic acid sequences encoding the rearranged fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, optionally making hybridomas, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. for making and using the transgenic mouse set forth in the ‘408 patent claims, the ‘081 patent claims, or the ‘940 patent claims with a reasonable expectation of success. 

Claims 44-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,642,835, hereafter referred to as the ‘835 patent, OR over claims 1-25 of U.S. Patent No. 11,357,217, hereafter referred to as the ‘217 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al. 
The ‘835 patent claims recite a product comprising a transgenic mouse and methods for using said mouse to generate antibodies, and the ‘217 patent claims recite methods of determining human variable and light chain sequences from antibodies obtained from a transgenic mouse similar to that claimed in the instant product and method claims. The transgenic mouse recited in each of the ‘835 and ‘217 patent claims, however, is broader than the mouse recited in the instant claims in that the mouse claimed in the ‘835 patent claims and the ‘217 patent claims has a genome comprising one or more human VH gene segments, one or more DH gene segments, and one or more human JH gene segments (‘835 claims), or at least one human VH gene segment, at least one human DH gene segment, and at least one human JH gene segment (‘217 claims). The recitation of “one or more” or “at least one” in each of the ‘835 and ‘217 patent claims respectively encompasses and renders obvious the use of “one”, i.e. a single, human VH gene segment. 
In regards to instant claims 50-51, and 65-66 which recite the further inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus, it is noted that the mouse as claimed in each of the ‘835 and ‘217 patent claims encompasses this embodiment. Further, the specification of each of the ‘835 and ‘217 patents, in describing the transgenic mouse which is claimed in each patent, further discloses inclusion of human lambda V and J gene segments in the mouse genome and more specifically in the endogenous mouse locus. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
While the methods set forth in the ‘835 patent claims and the ‘217 patent claims do not include all of the steps recited in the instant methods of using the transgenic mouse, and do not specifically recite methods of making the transgenic mouse, it is noted that the ‘835 and the ‘217 specifications both disclose all the methods steps recited in the instant claimed methods. Further, Kucherlapati et al. supplements the claims of the ‘835 and the claims of the ‘217 patent by teaching methods for making a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments and for using said mouse to obtain rearranged human heavy chain polypeptides, nucleic acid sequences encoding the rearranged fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, optionally making hybridomas, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. for making and using the transgenic mouse set forth in the ‘835 patent claims or the ‘217 patent claims with a reasonable expectation of success. 

Prior Art

In regards to claims 44-89, the closest prior art is considered to be U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al., U.S. Patent No. 6,596,541 (2003), hereafter referred to as Murphy et al., U.S. Patent Application Publication 2013/0323235 (2013), hereafter referred to as Craig et al., Featherstone et al. (2010) J. Biol. Chem., Vol. 285(13) 9327-9338, and Han et al. (2009) Biol. Reprod., Vol. 80, 1001-1008. The prior art of record such as Kucherlapati et al. teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment, all of the DH gene segments, all of the JH gene segments, and a human constant region gene, and a transgene comprising an unrearranged human kappa light chain locus comprising multiple VK and JK gene segments. The prior art of record such as Murphy et al. further teaches the replacement of endogenous immunoglobulin gene segments with human gene segments in a mouse. However, while Featherstone et al. and Han et al. disclose mouse ADAM6 (ADAM6a and ADAM6b) and disclose that ADAM6 is expressed in testis and can form a complex with ADAM2 and 3, protein known to be involved in sperm function, neither reference provides a reasonable expectation of affecting the fertility in a male mouse by disrupting the function of ADAM6, and/or of restoring fertility in a male mouse by ectopic expression of ADAM. Most specifically, Han et al. does not provide sufficient evidence for a reasonable expectation that disruption of endogenous mouse ADAM6 would reduce male fertility or for reversing these effects with ectopic expression of mouse ADAM6.
 
No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633